  Case 19-20226      Doc 93    Filed 05/28/19 Entered 05/28/19 16:31:12         Desc Main
                                 Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


In re:
                                                Chapter 11
SURE WINNER FOODS,                              Case No. 19-20226

Debtor.


                                      AMENDED
                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that the hearings (the “Hearings”) to consider the following
motions filed by Sure Winner Foods, the debtor and debtor-in-possession in the above-captioned
chapter 11 case (the “Debtor”), by and through its proposed counsel, which were originally
scheduled on June 5, 2019 at 1:30 p.m., will now be held on June 12, 2019 at 9:30 a.m.:

         1.   Motion for Order Compelling Nestle Dreyer's Ice Cream Company to Appear for
              Rule 2004 Examination and to Produce Documents [D.E. 9];

         2.   Debtor's Motion for Authority to Assume Executory Contract With Nestle
              Dreyer's Ice Cream Company [D.E. 10];

         3.   Debtor's Motion for Authority to Assume Executory Contract With Schwan's
              Consumer Brands, Inc. [D.E. 13];

         4.   Debtor's Motion for Authority to Assume Executory Contract With Rich Products
              Corporation [D.E. 16];

         5.   Debtor's Motion for Entry of an Order Authorizing the Debtor to File Under Seal
              Unredacted Versions of Certain Filings That May Contain Confidential
              Information [D.E. 17];

         6.   Motion for Expedited Hearing and Approval of Shortened Objection Period With
              Respect to Certain of the Debtor’s Motions [D.E. 27];

         7.   Debtor's Motion for Authority to Assume Executory Contracts With Ryder Truck
              Rental, Inc. [D.E. 74];

         8.   Debtor's Motion for Authority to Assume Executory Contract With Hannaford
              Bros. Co., LLC [D.E. 76]; and
  Case 19-20226       Doc 93   Filed 05/28/19 Entered 05/28/19 16:31:12          Desc Main
                                 Document     Page 2 of 2


       9.     Debtor's Motion for Entry of an Order Authorizing the Debtor to File Under Seal
              Unredacted Versions of Certain Filings That May Contain Confidential
              Information [D.E. 78].

       If you do not want the Court to approve the above referenced motions then on or before
June 10, 2019, you or your attorney must file with the Court a response or objection explaining
your position. If you are not able to access the CM/ECF Filing System, then your response
should be served upon:

                                     Alec Leddy, Clerk
                   United States Bankruptcy Court for the District of Maine
                                537 Congress Street, 2nd Floor
                                   Portland, Maine 04101

                                            - and –

                                    Robert J. Keach, Esq.
                           Bernstein, Shur, Sawyer & Nelson, P.A.
                             100 Middle Street, P.O. Box 9729
                                   Portland, Maine 04104

       You may attend the hearings with respect to the motions scheduled to be held before the
Honorable Judge Peter G. Cary, the United States Bankruptcy Court for the District of Maine
(the “Court”), 537 Congress Street, 2nd Floor, Portland, Maine on June 12, 2019 at 9:30 a.m.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one. If you do not have an attorney, you may wish to
consult one.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motions, and may enter an order granting the requested relief
without further notice or hearing.

Dated: May 28, 2019                        SURE WINNER FOODS,

                                           By its proposed attorneys:

                                           /s/ Robert J. Keach
                                           Robert J. Keach, Esq.
                                           Lindsay Zahradka Milne, Esq.
                                           Roma N. Desai, Esq.
                                           Kaitlyn M. Husar, Esq.
                                           BERNSTEIN, SHUR, SAWYER & NELSON
                                           100 Middle St., PO Box 9729
                                           Portland, Maine 04104-5029
                                           Tel: (207) 774-1200

                                              2
